LEMMON, J.,
concurs and assigns reasons.
MARCUS, J.,
would grant to reconsider this Court’s rulings in State v. Laird, 551 So.2d 1310 (La.1989), and State v. Miles, 569 So.2d 972 (La.1990). State is not required to furnish defense with a list of its witnesses absent exceptional circumstances. Moreover, defense has no statutory right to rap sheets of state witnesses. However, state must disclose favorable evidence relevant to a key witness’ credibility prior to calling the witness to the stand. Giglio v. United States, 405 U.S. 150, 92 S.Ct. 763, 31 L.Ed.2d 104 (1972). I would grant and docket case for argument.